DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2022 has been entered.
Response to Arguments
Applicant’s arguments, see Pages 11-12, filed March 4, 2022, with respect to specification objections, 112(f) interpretations and 112 rejections have been fully considered and are persuasive.  The specification objections, 112(f) interpretations and 112 rejections have been withdrawn. 
Applicant’s arguments, see Pages 12-18, filed March 4, 2022, with respect to prior art rejections have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 
Allowable Subject Matter
Claims 1, 6, and 15-16 allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, Miura et al. (US 2013/0167227; already of record from IDS; hereinafter Miura) in view of Nasu et al. (JP 2005/112022; already of record from IDS; hereinafter Nasu) is the closest prior art of record.  Miura in view of Nasu teach of a working machine comprising:
a machine body;
a working device on the machine body;
an operation device to conduct operations of the working device;
a control device to control the working device between an operation allowable state and an operation restriction state, the operation allowable state allowing the working machine to be operated, the operation restriction state restricting the operations conducted by the operation device in comparison with the operation allowable state;
a display device having: a display portion; and an input operation portion; and
a lock operation lever to manually switch … between the operation allowable state and the operation restriction state, the lock operation lever being separate from the input operation portion;
the control device switching from the operation allowable state to the operation restriction state when a predetermined input operation is conducted through the input operation portion, in a case where the lock operation lever has been switched to the operation allowable state; and
…
However, Miura in view of Nasu do not fully teach of a lock operation lever to manually switch by a swing operation between the operation allowable state and the operation restriction state, the lock operation lever being separate from the input operation portion;
a storage portion to store whether the lock operation lever has been switched to the operation allowable state or the operation restriction state when the predetermined input operation is conducted through the input operation portion, and
wherein when the display device has received input to the input operation portion after the predetermined input operation is conducted, the control device switches the operation restriction state to the operation allowable state when the lock operation lever has been switched to the operation allowable state, and maintains to the operation restriction state when the lock operation lever has been switched to the operation restriction state.
While the Miura in view of Nasu do teach of portions of these limitations, the combination of them would not be obvious to one of ordinary skill in the art of the invention.  Miura suggests setting a mode by an on/off switch for turning of the ignition of the vehicle, however this was not taught as being a lock operation lever that requires a swing motion and it was not taught that this operation would be stored in a storage portion.  While Nasu teaches of portions of this limitation, there was no reasonable motivation found for combining these limitations in view of the references.  Therefore, the claim is allowable.  
In regards to claim 6, the claim is dependent upon claim 1 and is therefore allowable.  
In regards to claims 15 and 16, the claims recite analogous limitations to claim 1 and is therefore allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663